DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen McClure on 04/22/2021.
The application has been amended as follows: 
Claim 1, Lines 18-19, the limitation “wherein the liquid outlet part has an outlet opening that opens directly into the motor chamber;” should read --wherein the 
Claim 2 should read --The screw compressor according to claim 1, wherein a discharge side of the rotor casing is connected to the motor casing, and the rotor  is provided within a connection end portion which is used for coupling between the rotor shaft and the motor shaft, wherein the rotor shaft cooling part is connected fluidically with the motor shaft cooling part and the liquid outlet part.--
Claim 4 should read --The screw compressor according to claim 1, further comprising: a liquid cooler for cooling coolant used for cooling of the motor; a liquid discharging path for supplying coolant discharged from a liquid discharging port provided in the motor casing therethrough to the liquid cooler; a liquid supplying path for supplying coolant cooled in the liquid cooler therethrough to a liquid supply target; and a shaft liquid supplying path branched from the liquid supplying path for supplying coolant therethrough to the shaft liquid supplying port.--
Claim 16 should read --The screw compressor according to claim 15, wherein  an inner diameter of the cavity of the rotor shaft cooling part is larger than an outer diameter of the fastening bolt so that an annular space is formed between the inner diameter of the cavity of the rotor shaft cooling part and the outer diameter of the fastening bolt, and the annular space is fluidically communicated with the motor shaft cooling part.--
Claims 3, 10, 12 & 14 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746